Citation Nr: 0528990	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  03-08 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for cancer of the right 
breast. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
October 1987.  She also had periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
in the U.S. Naval Reserve.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 RO decision that denied the 
veteran's claim of service connection for cancer of the right 
breast.  In July 2005, the veteran presented testimony before 
the undersigned Acting Veterans Law Judge. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that she is afforded 
every possible consideration.

The veteran alleges that her cancer of the right breast first 
manifested during a period of ACDUTRA.  Records on file show 
that she had numerous periods of ACDUTRA and INACDUTRA in the 
U.S. Naval Reserve before and after her period of active duty 
from February 1980 to October 1987.  If it is established 
that a disease (such as cancer of the right breast) occurred 
or became aggravated during a period of verified ACDTURA, a 
claim for service connection for the disease could be made.  
The RO should arrange for the claims folder to be reviewed by 
an oncologist for the purpose of ascertaining the date of 
onset of her cancer of the right breast to include whether 
such first manifested or became aggravated during a period of 
verified ACDUTRA.



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
any health care providers, VA or non-VA, 
which have treated her for her breast 
cancer which have not already been made 
part of the record to include from Dr. M.  
After the releases are signed, the RO 
should obtain and associate with the 
claims folder all of the veteran's 
treatment records.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain the 
records, a notation to that effect should 
be inserted in the file.  The veteran 
should be informed of failed attempts to 
procure records in order that he be 
provided the opportunity to submit any 
records.

2.  The AMC should arrange for the 
veteran's claims folder to be reviewed by 
an oncologist.  It is imperative that the 
examiner review all pertinent medical 
records and other evidence in the claims 
file to include records reflecting 
verification of the veteran's periods of 
ACDUTRA during the course of her U.S. 
Naval Reserve service as well as an 
October 1998 Medical Evaluation Board 
report.   Specifically, a medical opinion 
should be provided as to whether the 
onset of the veteran's cancer of the 
right breast occurred during the 
veteran's period of active duty (February 
1980 to October 1987) or manifested to a 
compensable degree within one year 
following her service discharge from 
active duty or; whether it is at least as 
likely as not that the veteran's cancer 
of the right breast originally manifested 
during any period of ACDUTRA in the U.S. 
Naval Reserve or; whether it is at least 
as likely as not that the veteran's 
cancer of the right breast underwent an 
increase in severity beyond natural 
progression during any period of ACDUTRA, 
and if so, to what extent.  The rationale 
to support any opinion(s) rendered, 
positive or negative, should be supplied. 

3.  If the claim is not resolved in favor 
of the veteran, the case should be 
returned after compliance with requisite 
appellate procedures to include the 
issuance of a supplemental statement of 
the case which addresses all evidence 
added to the claims file subsequent to 
the April 2005 supplemental statement of 
the case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


